Supplement dated September 16, 2010 to the Statement of Additional Information for Principal Funds, Inc. dated March 1, 2010 (as supplemented on March 17, 2010, May 3, 2010, May 19, 2010, May 27, 2010, June 16, 2010, July 12, 2010, and August 10, 2010) This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. INVESTMENT ADVISORY AND OTHER SERVICES Effective September 20, 2010, on page 96, under the sub-heading Investment Advisors, in the section related to Brown Investment Advisory Incorporated, add to the list of Funds: a portion of the assets of SmallCap Growth I. Effective November 1, 2010, on page 102, delete the management fee schedule for the International Fund I and substitute the following: First $500 million 1.10% Next $500 million 1.08% Next $500 million 1.06% Next $500 million 1.05% Next $1 billion 1.04% Over $3 billion 1.03% Effective November 1, 2010, on page 102, delete the management fee schedule for the LargeCap Value Fund I and substitute the following: First $500 million 0.80% Next $500 million 0.78% Next $500 million 0.76% Next $500 million 0.75% Next $1 billion 0.74% Over $3 billion 0.73% Effective October 1, 2010, in the table on page 104, make the following changes: In the row for International Growth Fund, in the column for Class A, delete 1.60% and substitute 1.54% and in the column for expiration date, add footnote (1) to the date listed. In the row for SmallCap Blend Fund, in the column for Class A, delete N/A and substitute 1.63%; in the column for Class B, delete N/A and substitute 2.38%; and in the column for expiration date, add footnote (2) to the date listed. In the row for SmallCap Growth Fund, in the column for Class A, delete N/A and substitute 1.58%; in the column for Class B, delete 2.57% and substitute 2.33%; and in the column for expiration date, add footnote (2) to the date listed. (1) Expiration for Class A is 02/29/2012. (2) Expiration for Class A and Class B is 02/29/2012. Effective September 20, 2010, on page 113, add the following: SmallCap Growth Fund I (Brown): First $200 million 0.50% Next $200 million 0.45% Over $400 million 0.40% PORTFOLIO HOLDINGS DISCLOSURE Insert the following before the last sentence on page 3 of the supplement dated June 16, 2010: Principal Funds Money Market Fund also publishes on the website www.principal.com , within five business days after the end of each month, certain information required to be made publicly available by SEC rule. PORTFOLIO MANAGER DISCLOSURE Effective September 20, 2010, on pages 170-171, in the section for Brown Investment Advisory Incorporated , add the following information to the disclosure for Other Accounts Managed, Compensation, and Ownership of Securities sections: This information is as of 7/31/2010. Other Accounts Managed Total Total Assets Number of Total Assets of Number in the Accounts that the Accounts of Accounts base the that base the Accounts Advisory Fee on Advisory Fee on Performance Performance Christopher A. Berrier SmallCap Growth Fund I 0 0 Registered investment companies 1 $155 million 0 0 Other pooled investment vehicles 2 $9 million 0 0 Other accounts 54 $374 million 0 0 Timothy W. Hathaway SmallCap Growth Fund I 0 0 Registered investment companies 1 $155 million 0 0 Other pooled investment vehicles 2 $9 million 0 0 Other accounts 54 $374 million 0 0 Compensation Accounts managed in the small-cap growth equity strategy are typically compared to the Russell 2000 Growth Index. Ownership of Securities Portfolio Manager Funds Managed by Portfolio Manager Dollar Range of (list each fund on its own line) Securities Owned by the Portfolio Manager Christopher A. Berrier SmallCap Growth Fund I None Timothy W. Hathaway SmallCap Growth Fund I None On pages 206-207, in the section for Principal Real Estate Investors, LLC , add the following information to the disclosure for Other Accounts Managed and Ownership of Securities: This information is as of 06/30/2010. Other Accounts Managed Total Total Number of Total Assets Number Assets in Accounts that of the of the base the Accounts that Accounts Accounts Advisory Fee base the on Advisory Fee Performance on Performance Anthony Kenkel N/A N/A N/A N/A Global Real Estate Securities Fund N/A N/A N/A N/A Registered investment companies 0 0 0 0 Other pooled investment vehicles 0 0 0 0 Other accounts 4 $28.6 M 0 0 Alistair Gillespie N/A N/A N/A N/A Global Real Estate Securities Fund N/A N/A N/A N/A Global Diversified Income Fund N/A N/A N/A N/A Registered investment companies 0 0 0 0 Other pooled investment vehicles 0 0 0 0 Other accounts 3 $22.2 M 0 0 Matt Richmond N/A N/A N/A N/A Real Estate Securities Fund N/A N/A N/A N/A Registered investment companies 0 0 0 0 Other pooled investment vehicles 0 0 0 0 Other accounts 14 $327.2 0 0 million Ownership of Securities Portfolio Manager Funds Managed by Portfolio Manager Dollar Range of (list each fund on its own line) Securities Owned by the Portfolio Manager Anthony Kenkel Global Real Estate Securities Fund None Alistair Gillespie Global Real Estate Securities Fund None Global Diversified Income Fund None Matt Richmond Real Estate Securities Fund $1 - $10,000 On page 207, delete the information in the Compensation section and substitute: PrinREI offers investment professionals a competitive compensation structure that is evaluated annually relative to other global asset management firms. The objectives are to align individual and team contributions with client performance objectives in a manner that is consistent with industry standards and business results. Compensation for equity investment professionals at all levels is comprised of base salary and variable incentive components. As team members advance in their careers, the variable component increases in its proportion commensurate with responsibility levels. The incentive component is well aligned with client goals and objectives, with the largest determinant being investment performance relative to appropriate client benchmarks. Relative performance metrics are measured over rolling one-year, three-year and five-year periods. Investment performance generally comprises 60% of total variable compensation. The remaining portion of incentive compensation is discretionary, based on a combination of team results and individual contributions. The structure is uniformly applied among all investment professionals, including portfolio managers, research analysts, traders and team leaders. Among senior team members a portion of variable earnings are structured as deferred compensation, subject to three year vesting. Deferred compensation takes the form of a combination of direct investment in equity funds managed by the team as well as PFG restricted stock. The benefits of this structure are three fold. First, the emphasis on investment performance as the largest driver of variable compensation provides strong alignment of interests with client objectives. Second, the discretionary element allows flexibility to reward individual and team contributions at times when our investment strategies may be temporarily out of favor. Third, the overall measurement framework and the deferred component for senior staff is well aligned with our desired focus on clients' objectives (e.g. co-investment), longer term results, collaboration and team development.
